PATRICK E. HIGGINBOTHAM, Circuit Judge,
specially concurring:
I join in the denial of a stay for the sole reason that a panel will hear oral argument in this case in three weeks, and we do no more than delay full consideration of the application for a stay until that argument. Even so, it bears emphasis that the basis for the district court’s ruling is, at best, problematic.
I
As the record demonstrates, and as the whole nation knows, traffic in illegal drugs with its enormous destruction of life is a national problem. Congress recently responded in a manner not unlike a response to a military threat, appropriating over $1 *1061billion (an increase of 26.4% from the last fiscal year) to the Customs Service for fiscal year 1987 with funding for 1000 additional Customs Service personnel. This means that, with turnover, the Customs Service must recruit 3,000 new employees, and most hiring will be for sensitive positions of trust.
The Customs Service requires drug screening for applicants tentatively selected for positions that (1) directly involve drug interdiction, (2) require the carrying of firearms, or (3) involve access to classified information. No screening of incumbents or applicants for other positions is required. All plaintiffs in this case are applicants who assert a constitutional right to be considered for the three categories of sensitive jobs without a test conceded to be 100% accurate in proving that they are not themselves users of drugs. It is undisputed that applicants for the sensitive positions requiring the screening are given notice that they will be asked to furnish a urine sample, may withdraw their application for the sensitive job, and are allowed to provide the sample in the privacy of a closed bathroom stall after removing outer garments in which a false sample or adulterating agent might be hidden. The enjoined threatened deprivations of constitutional right are said to be of rights of privacy, rights to be free of self-incrimination, and due process.
II
The precise privacy interest asserted is elusive, and the plaintiffs are, at best, inexact as to just what that privacy interest is. Finding an objectively reasonable expectation of privacy in urine, a waste product, contains inherent contradictions. The district court found such a right of privacy, but, in fairness, plaintiffs do not rest there. Rather, it appears from the plaintiffs’ brief that it is the manner of taking the samples that is said to invade privacy, because outer garments in which a false sample might be hidden must be removed and a person of the same sex remains outside a stall while the applicant urinates. Yet, apart from the partial disrobing (apparently not independently challenged) persons using public toilet facilities experience a similar lack of privacy. The right must then be a perceived indignity in the whole process, a perceived affront to personal identity by the presence in the same room of another while engaging in a private body function.
It is suggested that the testing program rests on a generalized lack of trust and not on a developed suspicion of an individual applicant. Necessarily there is a plain implication that an applicant is part of a group that, given the demands of the job, cannot be trusted to be truthful about drug use. The difficulty is that just such distrust, or equally accurate, care, is behind every background check and every security check; indeed the information gained in tests of urine is not different from that disclosed in medical records, for which consent to examine is a routine part of applications for many sensitive government posts. In short, given the practice of testing and background checks required for so many government jobs, whether any expectations of privacy by these job applicants were objectively reasonable is dubious at best. Certainly, to ride with the cops one ought to expect inquiry, and by the surest means, into whether he is a robber.
Finally, reliance upon penumbral rights of privacy adds nothing. The content and dimension of such rights are difficult to define, at best. At the least, we know that such rights of privacy have been largely confined to matters of family such as “child rearing and education,” “family relationships,” “procreation,” “marriage,” “contraception” and “abortion,” as well as the “right to decide whether or not to beget or bear a child.” Bowers v. Hardwick, — U.S. —, 106 S.Ct. 2841, 2843-44, 92 L.Ed.2d 140 (1986) (citations omitted). I recognize that the Supreme Court has also spoken in terms of an “individual’s dignitary interests in personal privacy and bodily integrity.” Winston v. Lee, 470 U.S. 753, 105 S.Ct. 1611, 1617, 84 L.Ed.2d 662 (1985). But the Winston court dealt with an intrusion into the body (surgical removal of a bullet). The court balanced the *1062government’s need against the extent of intrusion into the body in a coercive environment. Speaking of “dignity interests” out of context is not helpful. Giving the expansive reading claimed for it would implicate testing of intelligence and aptitudes. Many fitness tests would in this broad sense, disclose private matters that are potentially more destructive of “personal dignity” — inquiries, if we succumb to deciding cases by rhetoric, more justifiably called Orwellian than the testing of urine. Surely, the Constitution does not forbid such routine testing for fitness.
Ill
Reliance upon the fourth amendment suffers from another related problem. There is a substantial question whether requiring the samples as a condition of hire for the three job categories is a search or seizure at all. It seems odd to think of a government agent as “seizing” urine by requiring the sample as a condition to consideration for a sensitive job applied for with full notice of the requirement. But it is argued, government may not require a waiver of constitutional rights as a condition of employment. Again, such an abstraction sheds little light on this problem; it begs the question of what right. If the government has the right to insist upon proof that its policemen of drug dealers not be drug users, and surely it does, the reasonableness of any invasion of right and the correlative reasonableness of the expectation of privacy is a function of the relevance of the job requirement to the job to be done. Certainly it is permissible, even essential, that persons selected for these jobs not be users of illegal drugs. The decision by the executive branch that this testing is necessary protection of its interest is entitled to some deference and I find no record basis here for a substitution of judicial judgment.
The government, as an employer, is different from a private employer, of course, but not in all respects. See Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983). An anarchist’s political view is protected by the first amendment. But I would not suppose that his constitutional protection extends to the right to be an FBI agent. The point is that the government’s interest as an employer in fit employees may allow it to deny employment when it cannot as a sovereign attack other consequences to the protected view.
Courts have sustained drug screening for railroad employees, Brotherhood of Maintenance v. Burlington N.R.R., 802 F.2d 1016, 1023 (8th Cir.1986), sustained urinalysis drug testing for jockeys, Shoemaker v. Handel, 795 F.2d 1136, 1142-43 (3d Cir.), cert. denied, — U.S. —, 107 S.Ct. 577, 93 L.Ed.2d 580 (1986) (when jockeys chose to become involved in this pervasively-regulated business and accepted a state license, they did so with the knowledge that the Commission would exercise its authority to assure public confidence in the integrity of the industry); sustained requirements that participants in AFDC programs submit to home visits by Welfare Workers, Wyman v. James, 400 U.S. 309, 326, 91 S.Ct. 381, 390, 27 L.Ed.2d 408 (1971); sustained pre-boarding inspection of airline passengers, United States v. Skipwith, 482 F.2d 1272, 1276-77 (5th Cir.1973). Nor does the fourth amendment prohibit the government from insisting that its contractors consent to searches. Zap v. United States, 328 U.S. 624, 628, 66 S.Ct. 1277, 1279, 90 L.Ed. 1477 (1946), vacated on other grounds, 330 U.S. 800, 67 S.Ct. 857, 91 L.Ed. 1259 (1947).
IV
The district court, apparently sua sponte, also concluded that the proposed drug screening would violate the self-incrimination and due process clauses of the fifth amendment. To the extent the district court’s opinion found a violation of the privilege against self-incrimination, it was in error. The privilege protects an accused only from being compelled to testify against himself, or to provide “evidence of a testimonial or communication nature.” If withdrawing blood does not violate the fifth amendment, Schmerber v. California, 384 U.S. 757, 761, 86 S.Ct. 1826, 1830, 16 L.Ed.2d 908 (1966), the sampling of urine would seem to be a fortiori an easier case.
*1063The district court found, and it appears to have been without any suggestion by plaintiffs below, that the tests were so unreliable as to deny applicants due process of law. No court has ever held that the combination of tests used here denies due process. The conclusion is either without record basis or is directed toward the possibility of errors by the laboratories such as an error in identifying a specimen. Such risk is present in most laboratory evidence. Finally, and apart from the fact that the evidence of reliability points to the opposite conclusion, the district court overlooked the procedure in place that allows an applicant who disagrees with test results to have the sample tested by another laboratory.
Y
The district court has shut down the hiring of persons found by Congress to be necessary to combat the illegal importation of drugs. I do not lightly discount the considered judgment of a district judge and my concerns respond to the submissions of the parties made in an emergency application for stay and without the benefit of oral argument. Perhaps more will be developed, but I remain profoundly skeptical.